Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 23, 2021 has been entered.
Claims 1, 3, 5, and 7-15 remain pending in the application. Claims 2, 4, and 6 are canceled.
Applicant’s amendments to the Claims have overcome each and every objection, 112(a) rejection, and 112(b) rejection previously set forth in the Final Office Action mailed October 29, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 7 is objected to because of the following informalities:  
	Claim 7, Lns. 2-3 recite, “all the reaction containers are to be cleaning target”, which is grammatically incorrect. It appears this phrase should be “all the reaction containers are to be cleaning target” to be grammatically correct. 
	Claim 7, Lns. 5-6 recite, “the reaction containers to be cleaning target”, which is grammatically incorrect. It appears this phrase should be “the reaction containers to be cleaning targets” to be grammatically correct.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "storage unit stores a group of the adjacent reaction containers..." in claims 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0031] of the Pre-Grant Publication of the instant Application, US 2019/0346468 A1 (Nakasawa et al., hereinafter “Nakasawa”) teaches the storage unit being a memory such as a hard disk and DRAM. For purposes of examination, the examiner will 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 3, 5, and 7-15 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Translation of WO Pub. No. 2015/115210; hereinafter Saito; already of record) in view of Mori et al. (US Pub. No. 2015/0346231; hereinafter Mori).

Regarding claim 1, Saito discloses an automatic analyzer (Pg. 3 2nd Para.). The automatic analyzer comprises: 
	a reaction disk having a plurality of reaction containers mounted thereon (Pg. 4 2nd Para., see Fig. 1 at reaction disk 105 housing reaction containers 104). 
	a reagent disk having a reagent container storing a reagent mounted thereon and having a container capable of storing a detergent mounted thereon (Pg. 4 2nd Para., see Fig. 1 at reagent disk 101 housing reagent containers 110, and reagent dispensing mechanism 102. The reagent containers appear capable of also storing detergent. See also Pg. 6 2nd to Last Para-Last Para., which recite that the reagent dispensing mechanism 102 may discharge detergent into the reaction vessels).
	A reagent dispensation mechanism configured to dispense the reagent stored in the reagent container and dispense the detergent stored in the container to the reaction containers (Pg. 4 2nd Para., see Fig. 1 at reagent disk 101 housing reagent containers 110, and reagent dispensing mechanism 102. The reagent containers appear capable of also storing detergent. See also Pg. 6 2nd to Last Para-Last Para., which recite that the reagent dispensing mechanism 102 may discharge detergent into the reaction vessels).
	A sample container transport mechanism transporting a sample container storing a sample (Pg. 4 2nd-3rd Paras., see Fig. 1 at sample container transport path 116).
(Pg. 4 2nd Para., see Fig. 1 at sample dispensing mechanism 103).
	A control unit controlling the reaction disk, the reagent disk, the reagent dispensation mechanism, the sample container transport mechanism, and the sample dispensation mechanism (Pg. 4 2nd Para., see Fig. 1 at control unit 112).
	The control unit is programmed to:Page 2 of 12Serial No. 16/473,687 
	Amendment filed December 23, 2021Responsive to Office Action mailed October 29, 2021receive an input indicating a number of days in which all of the reaction containers are to be cleaned, the number of days being greater than two (Pg. 8 8th-9th Paras., the reaction vessels are separated into blocks, and soaking can be performed on one block per day, e.g. when there are five blocks, one block is soaked each day, and on the sixth day, the first block that was soaked is soaked again, and the date and time of the previous cleaning is stored, Pg. 10 7th Para.-Pg. 11 1st Para., cleaning interval input area 702 is used to set an interval for performing cleaning of the reaction vessels, and cleaning setting screen 801 includes block area 802 for displaying a block name and container number input area 803 for inputting the number of reaction containers to be submerged in each block. See Figs. 7, 8).
	Determine an order of washing the reaction containers mounted on the reaction disk, which includes determining reaction containers that are cleaning targets for each consecutive day of the number of days such that all the reaction containers mounted on the reaction disk are to be cleaning targets once within the number of days and that all the reaction containers that are cleaning targets in a single day of the consecutive days do not continuously receive a sample from the sample dispensation mechanism at a sample dispensation position (Pg. 8 8th-9th Paras., Pg. 10 7th Para.-Pg. 11 1st Para., see Figs. 2, 7, 8, which show that all 160 containers are cleaned from Monday-Friday, separated into blocks, Pg. 5 3rd to Last Para., the position of the reaction vessels is shifted one to the right in each stage in the cycle, Pg. 5 3rd Para., the reaction disk is stopped at different positions within the cycle, Pg. 6 1st Para., position 306 is the sample discharge position, see Fig. 3).
	Control the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism in such a manner that during an operation state after the sample to be analyzed is dispensed to the reaction containers, the sample is analyzed, and the detergent is dispensed to the reaction containers that are the cleaning targets by the reagent dispensation mechanism of each day of the number of days (Pg. 8 8th-9th Paras., one block of the five blocks of reaction vessels is soaked every fifth day. On the sixth day, the first block that was soaked is soaked again, and the date and time of previous cleaning is stored, Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 6 3rd to Last Para., Pg. 5 3rd to Last Para., cleaning positions 301-305, Pg. 6 1st Para., sample discharge position 306, see Fig. 3, Pg. 4 5th Para., the photometer measures the absorbance of the reaction liquid, Pg. 7 Last Para.-Pg. 8 2nd Para., when the reagent dispensing mechanism is finished dispensing the soaking washing detergent, it dispenses the reagents for analysis, and the reaction vessels that are soaked with detergent are divided into blocks by day. The sample dispensing mechanism dispenses the sample for analysis as well once the soaking is complete). 
	Control the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism in such a manner that the sample is dispensed to the reaction containers at intervals which are between the dispensations of the detergent to all of the reaction containers that are the cleaning targets of each day of the number of days (Pg. 8 8th-9th Paras., Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 6 3rd to Last Para., Pg. 5 3rd to Last Para., Pg. 6 1st Para., see Fig. 3 at cleaning positions 301-305 and sample discharge position 306, Pg. 4 5th Para., Pg. 7 Last Para.-Pg. 8 2nd Para., when the reagent dispensing mechanism is finished dispensing the soaking washing detergent, it dispenses the reagents for analysis, and the reaction vessels that are soaked with detergent are divided into blocks by day. The sample dispensing mechanism dispenses the sample for analysis as well once the soaking is complete).
	Saito fails to explicitly disclose a reagent disk having a container storing a detergent mounted thereon.
	Mori is in the analogous field of automatic analyzers (Mori [0001]). Mori teaches a reagent disk having a container storing a detergent mounted thereon (Mori; [0037], see Fig. 1 at reagent bottles 10 and detergent bottles 10a arranged in reagent disk 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent disk in the automatic analyzers of Saito to include a container storing a detergent mounted thereon as in Mori. The motivation would have been that storing the detergent and reagent containers on the same disk would make it easier for a single dispensing mechanism to be able to suction and dispense both the detergent and reagent to the reaction containers, particularly as the reagent dispensing mechanism of Saito is capable of dispensing both reagent and detergent (Saito Pg. 6 2nd to Last Para-Last Para., the reagent dispensing mechanism 102 may discharge detergent into the reaction vessels).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to dispense the reagent …”, “transporting a sample container…”, “dispensing the sample…”, 

Regarding claim 3, modified Saito discloses the automatic analyzer according to claim 1. Saito further discloses that the reaction containers are determined as the cleaning targets for each day of the number of days such that the reaction containers that are the cleaning targets in a single day of each day of the number of days reach the sample dispensation position at regular intervals (Saito; Pg. 8 8th-9th Paras., Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 6 3rd to Last Para., Pg. 5 3rd to Last Para., Pg. 6 1st Para., see Fig. 3 at cleaning positions 301-305 and sample discharge position 306, Pg. 4 5th Para., Pg. 4 2nd to Last Para., the reaction disk is periodically rotated and then stopped to move each reaction vessel to a different dispensing mechanism, i.e. the reagent dispensing mechanism, sample dispensing mechanism, cleaning mechanism, and the other dispensing mechanisms).
	The control unit is further programmed to control the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism such that, for each day of the number of days the detergent is regularly dispensed to the reaction containers that are the cleaning targets, at intervals between the dispensation of the sample to the reaction containers to soak and wash the reaction containers for a period of time (Saito; Pg. 8 8th-9th Paras., one block of the five blocks of reaction vessels is soaked every fifth day. On the sixth day, the first block that was soaked is soaked again, and the date and time of previous cleaning is stored, Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 6 3rd to Last Para., Pg. 5 3rd to Last Para., Pg. 6 1st Para., see Fig. 3 at cleaning positions 301-305 and sample discharge position 306, Pg. 4 5th Para., Pg. 4 2nd to Last Para.).

Regarding claim 8, modified Saito discloses the automatic analyzer according to claim 1. Modified Saito further discloses that 
	when the number of days is m, where m is an integer equal to or greater than 2, the control unit assigns the reaction containers of cleaning target of each day from a first day to an m-th day (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 8 8th-9th Paras., Pg. 10 Last Para.-Pg. 11 1st Para., see Fig. 8 at screen 801, which shows the number of days within which all reaction containers are to be cleaned, and which day each block of reaction containers is cleaned on. In this case, the number of days within which all reaction containers are to be cleaned is 5, with a weekly cycle). 
	The control unit controls the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism in such a manner that the detergent is dispensed to the assigned reaction containers of cleaning target of each day, and thus after m days, the detergent is dispensed to all the reaction containers to soak and wash all the reaction containers for a period of time (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 8 8th-9th Paras., Pg. 10 Last Para.-Pg. 11 1st Para., see Fig. 8 at screen 801).

Regarding claim 9, modified Saito discloses the automatic analyzer according to claim 8. Modified Saito further discloses that:
(Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 8 8th-9th Paras. As the control unit is capable of dividing the blocks into a first day, second day, third day, etc., the control unit appears capable of dividing the blocks into a first day, second day, third day, etc. after washing all of the reaction containers in a day).
	Note: “the control unit newly assigns…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the control unit such as “programmed to…”, “configured to…”.

Regarding claim 10, modified Saito discloses the automatic analyzer according to claim 8. Modified Saito further discloses the control unit (see Claim 1 above at Saito teaching the control unit in Pg. 4 2nd Para., Fig. 1).
	Modified Saito fails to explicitly disclose that5New U.S. Patent ApplicationAtty Docket No.: POL-12192 the control unit counts the first day to the m-th day on the basis of an actual date or a day on which the automatic analyzer is powered on.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control unit count the first day to the m-th day (Pg. 11, 5th Para., see Fig. 9). Further, counting the days of operation on the basis of an actual date will make it easier to track the operation of the cleaning of the reaction containers.

Regarding claim 11, modified Saito discloses the automatic analyzer according to claim 10. Modified Saito further discloses that the control unit controls the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism (see Claim 1 above Saito teaching the control unit in Pg. 4 2nd Para., Fig. 1 at control unit 112).
	Modified Saito fails to explicitly disclose that the control unit controls the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism in such a manner that when the detergent is not dispensed to the assigned reaction containers of cleaning target within the appointed day and the appointed day passes, then on a next day, the detergent is dispensed to a group of remaining reaction containers of cleaning target assigned on a previous day and to the reaction containers of cleaning target assigned on the next day, to soak and wash the reaction containers for a period of time.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control unit control the sample dispensation mechanism, reaction disk, and reagent dispensation mechanism such that when detergent is not dispensed to reaction containers assigned to a previous day, detergent is dispensed to these previously non-dispensed reaction containers in addition to reaction containers assigned to a current day to soak and wash the containers for a period of time. The motivation would be 

Regarding claim 12, modified Saito discloses the automatic analyzer according to claim 1. Modified Saito further discloses: 
	a reaction container washing mechanism suctioning the detergent dispensed to the reaction containers and discharging purified water to the reaction containers (Saito; Pg. 5 6th Para., see Fig. 3 at water discharge position 303). 
	The control unit measures a degree of contamination of the reaction containers to which the purified water is discharged, and then updates the degree of contamination measured in advance before the detergent is dispensed to a newly measured degree of contamination (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 5 7th Para., see Fig. 3 at water cell blank water discharge position 304, Pg. 10 2nd Para.). 
	The control unit uses the updated degree of contamination as a criterion for determination as to whether to use the reaction containers in a subsequent analysis (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 11 6th Para., if the difference between the reference cell blank value and the measured cell blank value is greater than a predetermined difference, the reaction vessel is automatically washed).

Regarding claim 13, modified Saito discloses the automatic analyzer according to claim 8. Modified Saito further discloses:
(Saito; Pg. 5 6th Para., see Fig. 3 at water discharge position 303). 
	The control unit measures a degree of contamination of the reaction containers to which the purified water is discharged, and then updates the degree of contamination measured in advance before the detergent is dispensed to a newly measured degree of contamination6New U.S. Patent ApplicationAtty Docket No.: POL-12192 (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 5 7th Para., see Fig. 3 at water cell blank water discharge position 304, Pg. 10 2nd Para.).
	The control unit uses the updated degree of contamination as a criterion for determination as to whether to use the reaction containers in a subsequent analysis (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 11 6th Para., if the difference between the reference cell blank value and the measured cell blank value is greater than a predetermined difference, the reaction vessel is automatically washed).

Regarding claim 14, modified Saito discloses the automatic analyzer according to claim 1. Modified Saito further discloses that the control unit controls the sample dispensation mechanism and the reaction disk in such a manner that the sample is dispensed to the reaction containers once the detergent is dispensed to the reaction containers and the reaction containers are soaked and washed for a period of time (Saito; Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 8 8th-9th Paras., Pg. 5 3rd to Last Para., the position of the reaction vessels is shifted one to the right in each stage in the cycle, Pg. 6 1st Para., see Fig. 3 at cleaning positions 301-305 and sample discharge position 306).

Regarding claim 15, modified Saito discloses the automatic analyzer according to claim 1. Modified Saito further discloses: 
	a light source radiating light to the reaction containers (Pg. 4 5th Para., see Fig. 1 at light source 106a providing luminous flux to reaction vessel 104). 
	A photometer detecting the light radiated by the light source (Pg. 4 5th Para., see Fig. 1 at multiwavelength photometer 106, which detects absorbance of the reaction liquid). 
	The control unit outputs a result of an analysis of a component of analysis object contained in the sample dispensed to the reaction containers on the basis of a measurement result of the photometer (Pg. 4 5th Para., the absorbance signal is sent to the control device, and converted into the analysis item concentration to be measured in the sample).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Mori, as applied to claims 1, 3, and 8-15 above, further in view of Fujita (US Pat. No. 9,297,818; already of record).

Regarding claim 5, modified Saito discloses the automatic analyzer according to claim 1.
	Saito further discloses that the control unit is programmed to control the reaction disk to continuously and repeatedly rotate the reaction disk by a predetermined number of reaction containers within one operation cycle (Saito; Pg. 8 8th-9th Paras., Pg. 5 3rd to Last Para., Pg. 6 1st Para., see Fig. 3 at cleaning positions 301-305 and sample dispensing position 306, Pg. 4 Last Para.-Pg. 5 1st Para., the reaction disk rotates based on the number of containers per block, see Fig. 1 at control unit 112). 
	A dispensing not the sample but the detergent regularly once means dispensing not the sample but the detergent once within the n operation cycles, and the control unit controls the sample dispensation mechanism, the reaction disk, and the reagent dispensation mechanism on the basis of the reaction containers of cleaning target of the appointed day, in such a manner that the detergent is dispensed to the group of the adjacent reaction containers to soak and wash the group of the adjacent reaction containers for a period of time (Saito; Pg. 8 8th-9th Paras., one block of the five blocks of reaction vessels is soaked every fifth day. On the sixth day, the first block that was soaked is soaked again, and the date and time of previous cleaning is stored, Pg. 4 2nd Para., see Fig. 1 at control unit 112, Pg. 6 3rd to Last Para., Pg. 5 3rd to Last Para., Pg. 6 1st Para., see Fig. 3 at cleaning positions 301-305 and sample discharge position 306, Pg. 4 5th Para.).
	Modified Saito fails to explicitly disclose:
That the control unit is programmed to determine a storage unit stores a group of the adjacent reaction containers which are the reaction containers of cleaning target in a single day as the reaction containers of cleaning target in a condition that positions of the reaction containers are shifted by one reaction container from original positions after passage of n operation cycles, where n is an integer equal to or greater than 2; and
That the reaction containers of cleaning target of the appointed day are stored in the storage unit.
(Fujita Col. 1 Lns. 14-20). Fujita teaches a storage unit, the storage unit storing the reaction containers of cleaning target (Fujita; Col. 2 Lns. 41-51, a memory configured to store a record of maintenance, Col. 10 Lns. 23-56, the maintenance history is stored in the RAM memory, Col. 5 Lns. 45-46, the RAM may be DRAM. The storage unit has been interpreted under 35 U.S.C. 112(f) as being a memory such as a hard disk and DRAM, and equivalents thereof, as shown in the Claim Interpretation section. Further, the storage unit appears capable of storing any type of information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction containers of cleaning target of the appointed day in the automatic analyzer of modified Saito by including a storage unit storing the reaction containers of cleaning target of the appointed day as in Fujita. Fujita teaches that a storage unit can be used to store a record of maintenance for an automatic analyzer (Fujita; Col. 2 Lns. 41-51, Col. 10 Lns. 23-56, Col. 5 Lns. 45-46).
	Modified Saito fails to explicitly disclose that the control unit is programmed to determine a storage unit stores a group of the adjacent reaction containers which are the reaction containers of cleaning target in a single day as the reaction containers of cleaning target in a condition that positions of the reaction containers are shifted by one reaction container from original positions after passage of n operation cycles, where n is an integer equal to or greater than 2.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention have the control unit be programmed to determine a storage unit stores a group of adjacent reaction containers which are the reaction containers of (Saito Pg. 5 3rd to Last Para.), and a control unit (see Saito Fig. 1 at control unit 112). Fujita further teaches a storage unit that stores reaction containers of cleaning target (Fujita; Col. 2 Lns. 41-51, a memory configured to store a record of maintenance, Col. 10 Lns. 23-56, the maintenance history is stored in the RAM memory, Col. 5 Lns. 45-46). Therefore, the control unit in the automatic analyzer of modified Saito is capable of being programmed to determine a storage unit stores a group of reagent containers to be cleaned in a single day, and cause shifting positions of the reaction containers by one reaction container from the original position. Further, shifting reaction containers by one from their original positions would have no effect on the principle of operation of cleaning of the reaction containers, as the reaction containers would continue to be cleaned within the same period of time. Shifting the reaction containers by one from their original positions would have the effect of cleaning the reaction containers in a different order, which may be beneficial for optimizing the cleaning process.

Regarding claim 7, modified Saito discloses the automatic analyzer according to claim 5. Modified Saito further discloses 
	a display unit setting a number of the plurality of days within which all the reaction containers are to be cleaning targets as the number of days of a washing cycle for the reaction containers (Saito; Pg. 10 Last Para.-Pg. 11 1st Para., see Fig. 8 at screen 801, which shows the number of days within which all reaction containers are to be cleaned, and which day each block of reaction containers is cleaned on. In this case, the number of days within which all reaction containers are to be cleaned is 5, with a weekly cycle). Page 5 of 12Serial No. 16/473,687 Amendment filed December 23, 2021 Responsive to Office Action mailed October 29, 2021 
	The control unit sets the number of the reaction containers to be cleaning targets by day unit, on the basis of the number of days set by the display unit, and stores in the storage unit the reaction containers of cleaning target in a single day, on the basis of the set number of reaction containers (Saito; Pg. 10 Last Para-Pg. 11 1st Para., see Fig. 8, Pg. 8 8th-9th Paras., Pg. 4 2nd Para., see Fig. 1 at control unit 112. Further, see Claim 5 above at Fujita teaching the storage unit in Col. 2 Lns. 41-51, Col. 10 Lns. 23-56, Col. 5 Lns. 45-46).

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered by the Examiner, and the Examiner agrees that the amendments to the Claims have overcome each and every objection, 112(a) rejection, and 112(b) rejection set forth in the Final Office Action mailed October 29, 2021. However, the prior art rejections made in the Non-Final Office Action mailed July 16, 2021 were not previously considered in the Final Office Action of October 29, 2021 due to amendments made by the Applicant on the claim set received September 30, 2021. These prior art rejections have been reconsidered in the instant Office Action, as well as Applicant’s arguments filed September 30, 2021 in response to the Non-Final Office Action of July 16, 2021.
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pg. 16 of their Remarks that Saito et al. does not teach a reagent disk having a container storing a detergent thereon. While the Examiner agrees, the limitation has been rejected under 35 U.S.C. 103 using Saito in view of Mori. For a more detailed explanation, please see the rejection of Claim 1 under the 35 U.S.C. 103 rejection section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.
Applicant argues on Pg. 16 of their Remarks that Saito et al. does not teach that the control unit is programmed to receive an input indicating a number of days in which all the reaction containers are to be cleaned, the number of days being greater than two. The Examiner respectfully disagrees. Saito teaches in Fig. 8 an input screen 801 that includes a container number input area 803 for inputting the containers to be washed/soaked in each block, and a day of week input 804 which inputs the day of week for soaking and washing each block. Fig. 8 shows that the number of days is five. As there is a control unit programmed to perform the washing/soaking, the control unit is programmed to receive this input as well. For a more detailed explanation, please see the rejection of Claim 1 under the 35 U.S.C. 103 rejection section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.
Applicant further argues on Pg. 17 of their Remarks that Saito does not teach that all of the reaction containers on the reaction disk are to be cleaning targets once within the number of days, that the reaction containers do not consecutively reach a sample dispensation position, and that the sample is dispensed to the reaction containers at predetermined intervals between the detergent dispensations to the reaction containers that are cleaning targets. The Examiner respectfully disagrees. As shown in Fig. 8 of Saito, the reaction containers are divided 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798